Citation Nr: 0522536	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-01 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2004). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the  veteran did not engage in combat with the enemy 
and was not a POW, as in this case, the veteran's lay 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other credible evidence 
corroborating the stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2004); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).  Such corroborating evidence 
cannot consist solely of after-the-fact medical evidence 
containing an opinion as to a causal relationship between 
PTSD and service.  See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

In the present case, the veteran has been diagnosed with 
PTSD, as confirmed by several VA mental health care letters 
beginning in December 2000 and a November 2002 VA PTSD 
examination report.  

Regarding the question of an in-service stressor, the Board 
observes that, in a June 2001 letter, a VA psychologist noted 
that the veteran had been diagnosed with PTSD and had a 
history of multiple traumas, including such in-service 
incidents as a physical attack by a male serviceman while in 
the United States Air Force, which reportedly was not 
reported in view of her fear of repercussions; sexual 
harassment (e.g., being subjected to sexual comments and 
unwanted touching) and witnessing of plane crashes and 
reconnaissance of such plane crashes, resulting in 
significant anxiety.  In an August 2002 statement, the 
veteran clarified that she witnessed plane crashes when 
stationed at Mountain Home Air Force Base in Idaho in 1975.

The veteran has reported an in-service physical assault, and 
this has been noted as a possible PTSD stressor by several 
treatment providers.  If a PTSD claim is based on an in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate an account of a 
stressor incident.  Examples of such evidence include, but 
are not limited to, records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to, a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2004).

In the present case, while the RO listed the provisions of 38 
C.F.R. § 3.304(f)(3) (2004) in its December 2003 Statement of 
the Case (SOC), it did not specifically notify the veteran of 
her right to submit the specific types of evidence listed in 
this regulation.  Rather, the RO, in the SOC, merely 
indicated that "[t]he contentions of personal assault and 
sexual harassment do not include any corroborating evidence" 
and that the veteran had shunned third-party help during 
service.  The Board finds that this response is inadequate in 
view of the veteran's allegations and that further action is 
needed prior to a Board adjudication of this claim.

The Board also notes that the veteran's personnel file 
reflects that she served in the United States Air Force with 
the 366 Civil Engineering Squad at Mountain Home Air Force 
Base.  To date, however, the RO has not contacted the United 
States Armed Services Center for Research of Unit Records 
(CURR) so as to obtain historical records of the veteran's 
unit during her period of service.  

Given the nature of the veteran's claimed in-service 
stressors, verification of some of her claimed stressors may 
not be possible.  However, the RO should provide CURR with a 
list of the veteran's claimed stressors and photocopies of 
relevant records, including the noted June 2001 VA 
psychologist's statement and the August 2002 lay statement, 
and inform CURR that, if verification of some of the 
veteran's claimed stressors is not possible, CURR should so 
indicate in its response to the RO.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should inform the veteran 
that, with regard to her claim of an in-
service personal assault, evidence from 
sources other than service records may 
corroborate her account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to, records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  The veteran should 
be further notified that examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to, a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.

2.  After taking any necessary 
development following a response (or lack 
thereof) from the veteran as to the 
matters addressed in the preceding 
paragraph, the RO should contact CURR and 
provide it with a list of the veteran's 
claimed stressors and photocopies of 
relevant records, including the noted 
June 2001 VA psychologist's statement and 
the August 2002 lay statement.  The RO 
should inform CURR that, if verification 
of some of the veteran's claimed 
stressors is not possible, CURR should so 
indicate in its response to the RO.  In 
addition to stressor verification, CURR 
should be requested to provide unit 
records for the 366 Civil Engineering 
Squad of the United States Air Force, the 
veteran's unit.  The results of such 
verification efforts must be added to the 
claims file.

3.  Then, but only if the RO determines 
that one or more of the veteran's claimed 
stressors has been corroborated, she 
should be afforded a VA psychiatric 
examination to determine the etiology of 
her PTSD.  The claims file and a list of 
the verified stressor(s) must be made 
provided to the psychiatrist for his or 
her review.  Following a review of the 
relevant evidence in the claims file, the 
history obtained from the veteran, the 
mental status examination and any tests 
that are deemed necessary, the 
psychiatrist should opine whether it is 
at least as likely as not (50 percent or 
greater probability) that the veteran's 
PTSD is causally related to a verified 
in-service stressor(s).  The psychiatrist 
should also be requested to provide a 
rationale for any opinion expressed.  

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

5.  Then, the claim of entitlement to 
service connection for PTSD should be 
readjudicated.  If the determination of 
this claim remains unfavorable, the 
veteran should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
this case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


